Citation Nr: 1601837	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to September 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for sleep apnea, further development of the record is necessary.  Here, despite the fact that the Veteran was afforded a VA examination in October 2011, the record still does not contain sufficient evidence on which the Board can make a determination regarding the Veteran's claim, as there is no competent medical evidence as to the etiology of the Veteran's currently diagnosed sleep apnea. 

Records from the Southern Maryland Hospital Center Laboratory for Sleep Disorders dated from May to August 2005 indicate that the Veteran was afforded at least three distinct polysomnogram sleep studies during this time period.  The results of each study revealed that the Veteran snored heavily and experienced respiratory events throughout each sleep study.  The Veteran was diagnosed with severe obstructive sleep apnea with oxygen desaturation.  It was recommended by the examiner that he begin using a continuous positive airway pressure (CPAP) machine. 

Private medical records from a Dr. Glenn Fussell dated from December 2010 to August 2012 indicated that the Veteran made Dr. Fussell aware of his diagnosed sleep apnea when he began treatment with him.  Dr. Fussell's records show that the Veteran reported continued use of his CPAP machine and more restful sleep during the time period reflected in the records. 

VA treatment records form the Columbus, Georgia community based outpatient clinic (CBOC), dated from July 2012 to January 2015 show that the Veteran began receiving his primary medical care through the Columbus CBOC in July 2012.  The Veteran reported his diagnosis of Sleep Apnea during his initial consultation.  The records indicate that his diagnosis of sleep apnea has not changed and that he continues to use a CPAP machine at night to relieve the symptoms, to good effect. 

The Veteran was afforded a VA examination in October 2011 for the purpose of determining whether his currently diagnosed sleep apnea is at least as likely as not related to an in-service occurrence.  Rather than opine as to the etiology of the Veteran's sleep apnea, however, the VA examiner instead concluded (erroneously) that there was no sleep disorder diagnosed and that therefore there was no sleep disorder to relate to military service.  On the basis of this examination, the RO has denied the Veteran's claim of service connection for his diagnosed sleep apnea.  A new examination is necessary in order to determine the nature and etiology of the Veteran's sleep apnea before the Board can make a determination regarding the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's treatment at the Columbus COBC or at any other VA Medical Center (VAMC). 

2. After completion of the foregoing, schedule the
Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has sleep apnea that began in or was caused or aggravated by his active duty service.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the following:

(a)  A report of medical history dated in August 1983
at the time of the Veteran's separation from service, in which he reported that he had trouble sleeping.

(b)  Outpatient records from Southern Maryland
Hospital Center Laboratory for Sleep Disorders dated from May to August 2005 which show that the Veteran was diagnosed with severe obstructive sleep apnea with oxygen desaturation and that a CPAP machine was recommended for use. 

(c)  VA treatment records from
the Columbus CBOC dated from July 2012 to January 2015 which indicate that his diagnosis of sleep apnea had not changed up to that point in time and that he continued to use a CPAP machine during this time period.

(d)  A statement submitted by the Veteran in March
2012 in support of his notice of disagreement in which he asserted that he "went to sick call several time[s] complaining of my snoring and breathing problem[s] at night" and that he reported to military doctors that he would wake up gasping for air.  In addition, the Veteran asserted that the military doctors who treated him while stationed in both West Germany and in Georgia told him that he had an obstruction to his airway. 

(e)  The Veteran's substantive appeal submitted in
March 2013 in which he asserted that he sought medical attention while on active duty for episodes of not breathing, snoring, restless tossing and turning during sleep, nighttime choking or gasping spells, and headaches. 

(f)  A statement submitted in May 2014 by the
Veteran's representative on his behalf in which he asserted that he sought help from military doctors while stationed in both Germany and Georgia for the symptoms of his sleep apnea, including waking up gasping for air and snoring. 

All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3. After completing the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




